BOOKER T. SHAW, Chief Judge.
Gaylon Frazier (Claimant) appeals from the Labor and Industrial Relations Commission’s decision dismissing his application for review regarding his claim for unemployment benefits.1 The Commission dismissed his application for review because it was untimely. The Division of Employment Security (Division) has filed a motion to dismiss Claimant’s appeal because his notice of appeal to this Court is untimely. Claimant has not filed a response to the motion.
In unemployment cases, an aggrieved party may file a notice of appeal to this Court within twenty days of the Commission’s decision becoming final. Section 288.210, RSMo 2000. The Commission’s decision becomes final ten days after it is mailed to the parties. Section 288.200.2, RSMo 2000. Here, the Commission mailed its decision to Claimant on September 15, 2006. Therefore, the notice of appeal was due on Monday, October 16, 2006. Sections 288.200.2, 288.210; Section 288.240, RSMo 2000 (if the twentieth day falls on a weekend or holiday, then the filing is deemed timely if filed on the next day that is neither a weekend or holiday).
The Commission received Claimant’s notice of appeal in an envelope postmarked October 23, 2006. Under section 288.240, Claimant’s notice of appeal is deemed filed on that date. Therefore, Claimant’s notice of appeal is untimely. The unemployment statutes make no provision for late filing of a notice of appeal. Phillips v. Clean-Tech, 34 S.W.3d 854, 855 (Mo.App. E.D.2000). As a result, an untimely notice of appeal deprives this Court of jurisdiction to entertain the appeal and we must dismiss it. See, Nienke v. Division of Employment See., 182 S.W.3d 726, 727 (Mo.App. E.D.2006).
The Division’s motion to dismiss is granted. Claimant’s appeal is dismissed for lack of jurisdiction.
GLENN A. NORTON, J., and PATRICIA L. COHEN, J., concur.

. Claimant had a prior appeal in this matter in which this Court reversed and remanded his claim to the Commission with directions to set aside its decision and remand the case to the Appeals Tribunal for a hearing on the merits. Frazier v. Laidlaw Transit, Inc., 192 S.W.3d 717, 718-19 (Mo.App. E.D.2006). After the matter was remanded to the Appeals Tribunal, Claimant failed to appear for a hearing and his claim was dismissed.